Order, Supreme Court, New York County (Walter B. Tolub, J.), entered April 29, 2004, which denied the motion of defendant New Water Street Corporation for summary judgment on its cross claim for contractual indemnification against defendant The Depository Trust & Clearing Corporation, unanimously affirmed, without costs.
This Court has determined in Delgiudice v Papanicolaou (5 AD3d 236 [2004]) that General Obligations Law § 5-321 *299prevents landlords from being indemnified for their own negligence. Defendant New Water’s contention that the statute applies to bar indemnification only in those situations where the landlord seeks to exempt itself from direct claims by its tenants is unavailing (see id.). Concur — Saxe, J.E, Marlow, Ellerin, Nardelli and Sweeny, JJ. [Recalled and Vacated May 26, 2005, — AD3d —.]